

116 HR 7847 IH: Housing Emergencies Lifeline Program Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7847IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Pressley (for herself and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo create a database of eviction information, establish grant programs for eviction prevention and legal aid, and limit use of housing court-related records in consumer reports, and for other purposes.1.Short titleThis Act may be cited as the Housing Emergencies Lifeline Program Act of 2020 or the HELP Act of 2020.2.Congressional findingsThe Congress finds that—(1)housing is fundamentally an issue of economic and racial justice and a critical determinant of health;(2)the 2008 financial crisis was a Great Depression-level event for Black Americans, wiping out decades of gains in Black homeownership, which has now fallen to its lowest rate since the passage of the Fair Housing Act in 1968;(3)Black borrowers were 76 percent more likely to have lost their home to foreclosure than White borrowers during the foreclosure crisis;(4)Black and Hispanic households continue to be about twice as likely as White households to rent their homes;(5)in 2016, 58 percent of Black household heads and 54 percent of Hispanic household heads were renting their homes, compared with 28 percent of White household heads;(6)while cost burdens affect households of all races and ethnicities, Black and Brown renters are much more likely to be burdened, with 55 percent of Black renters considered to be rent burdened compared to only 43 percent of White renters;(7)Black households account for 12 percent of all households in the United States, but 19 percent of all renters and 26 of all renter households with extremely low incomes;(8)prior to the coronavirus pandemic, it was estimated that around 3.7 million evictions are filed every year, a rate of about 7 every minute;(9)across the United States, one in 20 renters faces an eviction every year, but for Black renters, the number is one in 11;(10)every day families are displaced by the eviction crisis, a reality that is only further exacerbated by the COVID-19 pandemic and that falls disproportionately on Black renters, and particularly Black women renters;(11)the Department of Housing and Urban Development does not require the reporting or collection of eviction data, including among households in federally assisted housing, and should be required to do so;(12)the American Civil Liberties Union’s analysis of Eviction Lab data found that, on average, Black renters had evictions filed against them at nearly twice the rate of White renters and that Black women specifically were filed against for eviction at double the rate of White renters or higher in 17 of 36 [S]tates;(13)right to counsel is a matter of racial justice, equity, and ensuring equal protection under the law;(14)nationally, it is estimated that more than 90 percent of landlords are represented in housing court proceedings, compared to less than 10 percent of tenants in such proceedings;(15)a Massachusetts study found that tenants provided full representation were twice as likely to remain in their homes, saved 4 times as much rent, and paid $0 to their landlord as compared to those receiving limited or no legal assistance; and(16)a California study of the Shriver Civil Counsel Program found that 91 percent of Shriver cases ended with the eviction record sealed, 81 percent with the eviction not reported to a credit agency, and 71 percent with a neutral reference provided by the landlord, tenants in such cases saved nearly $800 more in reduced rent and other fees while paying holdover damages or attorney’s fees only half as often, and 71 percent of represented clients that had been required to move had obtained a new rental unit, compared to 43 percent of unrepresented tenants.3.Database of eviction information(a)Reports by housing providers(1)In generalThe Secretary of Housing and Urban Development shall require each State and local entity that receives covered housing assistance to submit to the Secretary annual reports under this section regarding evictions from assisted dwelling units of the covered housing occurring during the preceding year.(2)ContentsEach report submitted pursuant to subsection (a) shall include—(A)for each household subject to an eviction proceeding during the year which the report covers—(i)the reason or reasons that the eviction proceeding was undertaken and, in the case of any eviction proceeding undertaken in whole or in part based on an arrearage in rent owed, the amount of such arrearage and the amount of the tenant's required contribution toward rent;(ii)the date on which the household was ordered to be evicted;(iii)the address of the dwelling unit from which the household was evicted;(iv)whether the household was represented by legal counsel in any eviction proceeding, if such information is available;(v)the number of days the household was given to vacate the dwelling unit, if such information is available; and(vi)whether a writ of execution was issued in regards to the eviction; and(B)for each individual in any household subject to an eviction proceeding during the year which the report covers—(i)the name of the individual;(ii)the annual income of the individual in the fiscal year prior to the year during which the individual was evicted, if available;(iii)the disability status of the individual evicted, if available;(iv)any available demographic information about the individual including race, ethnicity, age, and gender;(v)any foster care history for the individual, if available;(vi)any serious physical health problems or serious mental illness of the individual, if such information is available;(vii)any history of prior homelessness of the individual, if such information is available; and(viii)whether the individual has a criminal record, if such information is available.(3)Data requirementsThe Secretary of Housing and Urban Development shall develop requirements for States and local entities that receive covered housing assistance that—(A)provide that the provision of the information being collected under this subsection shall be voluntary on the part of any individual or household who is or was a tenant in an assisted dwelling unit of covered housing;(B)provide limitations on how long the information described in paragraph (2) shall be retained;(C)establish data privacy and security requirements for the information described in paragraph (2) that include appropriate measures to ensure that the privacy of the individuals and households is protected and that the information, including any personally identifiable information, is collected and used only for the purpose of submitting reports under paragraph (1); and(D)confidentiality protections for data collected about any individuals who are survivors of intimate partner violence, sexual assault, or stalking.(b)Database(1)In generalThe Secretary shall establish a database for collecting and maintaining information submitted in reports pursuant to subsection (a).(2)Privacy protectionsThe Secretary shall establish appropriate measures regarding information in the database to ensure that the privacy of the individuals and households is protected and that any personally identifiable information is not disclosed.(3)DisaggregationTo the extent possible, such database shall be disaggregated by race, gender, income, and disability. 4.Assistance for eviction related legal aidThere is authorized to be appropriated to the Secretary $10,000,000,000 for fiscal year 2021, to remain available until expended, for assistance under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), to be used only for—(1)providing legal counsel for tenants subject to or at risk of eviction with regard to any eviction-related legal proceeding; and(2)costs of any court fees associated with an eviction-related legal proceeding for a tenant (excluding any attorneys fees for the attorney of the landlord of the tenant).5.Consumer reportsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)by inserting after section 605B the following:605C.Adverse information relating to housing court records(a)In generalA consumer reporting agency may only furnish a consumer report containing an adverse item of information relating to a landlord tenant action if—(1)the landlord in the action prevailed in a final judgment; and(2)the tenant in such action was not a minor on the date that such court claim was filed.(b)1 year limitationA consumer reporting agency shall remove from a consumer report any adverse item of information relating to a landlord tenant action not later than one year after the date of such landlord tenant action.; and(2)in the table of contents, by inserting after the item relating to section 605B the following new item: 605C. Adverse information relating to housing court records..6.Eviction information(a)In generalThe Secretary shall, not later than 1 year after the date of the enactment of this Act, issue rules that require each owner of a covered federally assisted rental dwelling unit to ensure that each tenant of such dwelling unit owned by such owner receives information not less than once each year about—(1)the rights and responsibilities of such owner with regard to eviction; and(2)local organizations and resources that can provide assistance in eviction-related matters.(b)HotlineThe Secretary shall, not later than 1 year after the date of the enactment of this Act, establish a hotline to provide assistance with regard to eviction-related matters to tenants of covered federally assisted rental dwelling units.7.Definitions(a)For purposes of this Act:(1)AssistanceThe term assistance means any grant, loan, subsidy, contract, cooperative agreement, or other form of financial assistance, but such term does not include the insurance or guarantee of a loan, mortgage, or pool of loans or mortgages.(2)Covered federally assisted rental dwelling unitThe term covered federally assisted rental dwelling unit means a residential dwelling unit that is made available for rental and for which assistance is provided, or that is part of a housing project for which assistance is provided, under any program administered by the Secretary of Housing and Urban Development, including—(A)the public housing program under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);(B)the program for rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);(C)the HOME Investment Partnerships program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.);(D)title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.);(E)the Housing Trust Fund program under section 1338 of the Housing and Community Development Act of 1992 (12 U.S.C. 4568);(F)the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);(G)the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);(H)the AIDS Housing Opportunities program under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);(I)the program for Native American housing under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and(J)the program for housing assistance for Native Hawaiians under title VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221 et seq.).(3)Covered housingThe term covered housing means a dwelling unit assisted with amounts made available, or a loan or mortgage made, insured, or guaranteed, under any of the following programs:(A)The programs for tenant- and project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(B)The program for public housing under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.).(C)The program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q).(D)The program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013).(E)The community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(F)The HOME Investment Partnerships program under titles I and II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704 et seq.).(G)The program for housing opportunities for persons with AIDS under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.).(H) The programs for homeless assistance under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.).(4)Covered housing assistanceThe term covered housing assistance means assistance under any program specified in paragraph (3).(5)Legal counselThe term legal counsel means full representation by an attorney throughout proceedings in issue.(6)OwnerFor the purposes of this Act, the term owner means any private person or entity, including a cooperative, an agency of the Federal Government, or a public housing agency, having the legal right to lease or sublease dwelling units.(7)SecretaryThe term Secretary means Secretary of Housing and Urban Development.